RULEY, JUDGE:
On October 27, 1977, the claimant was lawfully driving east on 1-64 towards Huntington when her car ran over a sign lying flat on the roadway, which sign flipped up and damaged her automobile’s exhaust system in the sum of $113.56.
*200The Court finds that the sign (a long, narrow sign with yellow and black diagonal stripes, like those used by respondent) was respondent’s property; that leaving it upon the travelled portion of the highway constituted negligence on respondent’s part; and that an award therefore should be made to the claimant in the amount of $113.56.
Award of $113.56.